UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5109


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHAWNDALE D. SAUNDERS,

                  Defendant - Appellant.



                              No. 09-4104


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOSEPH M. KING,

                  Defendant - Appellant.



Appeals from the United States District Court for the Northern
District of West Virginia, at Wheeling.    Frederick P. Stamp,
Jr., Senior District Judge.  (5:08-cr-00026-FPS-JES-1; 5:08-cr-
00026-FPS-JES-2)


Submitted:    October 27, 2009              Decided:   December 8, 2009


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Elgine H. McArdle, Wheeling, West Virginia; Brendan S. Leary,
Assistant Federal Public Defender, Wheeling, West Virginia, for
Appellants.   Sharon L. Potter, United States Attorney, John C.
Parr, Randolph J. Bernard, Assistant United States Attorneys,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             A jury convicted Shawndale D. Saunders and Joseph M.

King    of   aiding   and    abetting        the      possession      with       intent    to

distribute    marijuana,       in       violation     of      21   U.S.C.    § 841(a)(1),

(b)(1)(D); 18 U.S.C. § 2 (2006).                   The district court sentenced

Saunders to 100 months in prison.                     King received an eighteen-

month prison sentence.          Both appeal, challenging the sufficiency

of the evidence.         Saunders also challenges the district court’s

admission of rebuttal evidence about his banking records.                               King

contends     that     the    district        court         erred     by     granting      the

Government’s for-cause strike to remove King’s uncle from the

jury panel.     We affirm.

             This case arose from the postal delivery of a package

containing    9.65    pounds       of    marijuana       to    a   house    on   McColloch

Street in Wheeling, West Virginia.                       The package, which had a

fictitious     Arizona      return       address,      was     addressed      to   Michael

Tompkins at the McColloch Street address.                          It was mailed March

27, to arrive the next day.                Postal agents in Arizona suspected

the package contained contraband and alerted their counterparts

in     Pittsburgh,    Pennsylvania.             Law      enforcement        officials      in

Pittsburgh     received      the    package        and     opened     it,    finding      the

marijuana tightly packed and concealed in a plastic container.

After    examining    the    package,       postal       authorities        repacked      the



                                            3
marijuana 1 and set up a controlled delivery to the McColloch

Street address.         At the time of the delivery, no one was living

at the house.         The owner, Crystal Smith, was allowing Saunders

to renovate the house in exchange for an eventual discount on

the rent.       Saunders had shoes, dry-cleaned clothes, and receipts

in the house.

              Saunders       and    King     arrived    at    the    house    on     the

afternoon      of    March    28    and    checked    the   mailbox.       Finding    it

empty, the two left and immediately returned after driving past

a postal truck.          King then signed a false name to receive the

package of marijuana, with Saunders in the room.                          King carried

the package to the basement.                As King began opening the package,

a   beeper     alerted       law   enforcement       officials,     who    entered   to

execute an anticipatory search warrant.                      During their search,

the agents discovered, among other things, a digital scale, and

bank       records   belonging       to    Saunders.         The    agents    arrested

Saunders, who had with him over $1600 in cash.                      During a second

sweep of the home, the authorities found King hiding in the

darkened      basement,      near    the    package    of    marijuana.       On   this

evidence, as well as the testimony of numerous witnesses, the

jury convicted King and Saunders, who now appeal.


       1
       The authorities were only able to put seven pounds of
marijuana back in the container.



                                             4
           “A   defendant        challenging       the    sufficiency    of     the

evidence faces a heavy burden.” United States v. Foster, 507

F.3d 233, 245 (4th Cir. 2007), cert. denied, 128 S. Ct. 1690

(2008).    This    court    reviews    such    a   challenge    by    determining

whether, viewing the evidence in the light most favorable to the

Government, any rational trier of fact could find the essential

elements of the crime beyond a reasonable doubt.                 United States

v. Collins, 412 F.3d 515, 519 (4th Cir. 2005); see Glasser v.

United States, 315 U.S. 60, 80 (1942).                   We review both direct

and circumstantial evidence, and we accord the Government all

reasonable inferences from the facts shown to those sought to be

established.      United States v. Harvey, 532 F.3d 326, 333 (4th

Cir. 2008).

           In order to prove aiding and abetting the possession

with intent to distribute marijuana, the Government must show

the Defendants:      (1) possessed marijuana, (2) had knowledge of

the possession, and (3) intended to distribute the marijuana.

See 21 U.S.C. § 841(a)(1); United States v. Randall, 171 F.3d

195, 209 (4th Cir. 1999).

           Viewing    the       evidence   and     drawing     inferences      most

favorable to the Government, a reasonable juror certainly could

have found the Defendants guilty.                  Direct and circumstantial

evidence   supported       the    allegation       that    Saunders     and    King

expected   to   receive     a    package   containing        marijuana    at   the

                                       5
McCulloch Street house on March 28, and that they intended to

distribute the marijuana within.                  Defendants presented testimony

to counter this evidence.              King claimed he did not know what was

in the package, but simply hoped to steal some clothing.                             King

also       claimed   Saunders    was    in   the       bathroom    when    the   package

arrived.        King further testified that the two returned to the

house because Saunders had to use the restroom, not because they

spotted the mail truck.           But clearly, the jury could have chosen

to discount this self-serving testimony. 2

               Saunders   also    claims         the   court   erred      in   admitting

rebuttal testimony about his banking records.                          We review the

district court’s decision to admit rebuttal evidence for abuse

of discretion.         United States v. Higgs, 353 F.3d 281, 330 (4th

Cir. 2003).          At trial, Saunders accounted for his income by

offering      testimony   from    an     insurance        agent,    who    stated    that

Saunders had money from a personal injury claim.                       The Government

rebutted this testimony by resort to Saunders’ bank records.

The    Government’s       rebuttal       evidence        was   both       relevant    and




       2
       The Defendants rely on United States v. Samad, 754 F.2d
1091 (4th Cir. 1984), in support of their assertion that the
evidence was insufficient to demonstrate their connection to the
marijuana.   The case at hand, however, involves significantly
more evidence that the Defendants were knowing participants in
the receipt of contraband.



                                             6
properly introduced.        Thus, the district court did not abuse its

discretion in permitting the jury to consider it.

            King also challenges the district court’s decision to

strike his uncle from the venire.                A   reviewing       court    will    not

overturn a trial judge’s decision to remove a juror for cause

absent a “manifest abuse of . . . discretion.”                              Poynter v.

Ratcliff, 874 F.2d 219, 222 (4th Cir. 1989).                    The district court

struck King’s uncle after the uncle said that a guilty verdict

might upset his wife and his sister-in-law.                        Given the close

family   relationship       and    the   risk     King’s     uncle    could     not    be

impartial, the district court did not err.

            We     affirm      Saunders’       and     King’s      convictions        and

sentences.       We dispense with oral argument because the facts and

legal    contentions     are      adequately     presented      in    the     materials

before   the     court   and    argument       would   not   aid     the     decisional

process.

                                                                               AFFIRMED




                                           7